Citation Nr: 1022631	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-28 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to 
September 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In April 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

During the hearing, the Veteran's representative submitted a 
private audiometric evaluation report directly to the Board, 
with a waiver of the Veteran's right to have the evidence 
initially considered by the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.  

2.  The Veteran has tinnitus that is etiologically related to 
in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2009).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the Board has 
determined that the evidence currently of record is 
sufficient to establish the Veteran's entitlement to service 
connection for bilateral hearing loss (BHL) disability and 
service connection for tinnitus.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
BHL disability and tinnitus because they are related to 
service.  

Specifically, at the April 2010 hearing, the Veteran 
testified that he noticed ringing in his ears in service 
after firing weapons.  He also testified that he did not have 
any hearing problems before exposure to in-service acoustic 
trauma to include from loud power generators and artillery 
fire, without the use of hearing protection.  The Veteran 
also stated that he had no significant noise exposure after 
service as he mostly worked in an office, and used ear plugs 
for hearing protection when he did have to enter areas with 
loud noise.  The Board notes that the Veteran is competent to 
state when he first noticed sounds in his ears and difficulty 
hearing.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds 
no reason to question the credibility of his testimony as 
service personnel records confirm that the Veteran worked as 
a construction electrician, shop supervisor, crew leader of 
camp maintenance, and camp power generation specialist in 
machinery rooms, and there is no evidence that contradicts 
his assertion that he wore no hearing protection when 
performing his duties.  In addition, service personnel 
records show that he received artillery training while in 
service. 

Of record are reports of a VA audiological evaluation in 
February 2008, and a private audiometric evaluation in April 
2010, that confirm the Veteran currently has BHL disability, 
as defined by VA regulation, and tinnitus.  Therefore, the 
material question in this case is whether these disabilities 
are related to his active service.

Service treatment records reflect no evidence of hearing loss 
or tinnitus.  A separation audiogram in September 1975 showed 
hearing within normal limits bilaterally. 

The Board acknowledges that in the aforementioned VA 
audiological evaluation in February 2008, the examiner opined 
that the Veteran's tinnitus was consistent with his hearing 
loss (HL), and was as least as likely as not due to the same 
etiology.  He furthered that exposure to hazardous levels of 
noise in service was conceded; however, the Veteran's hearing 
was well within normal limits at separation; the Veteran 
reported onset of tinnitus and HL after separation; and there 
were other likely etiologies including aging, usage of 
potentially ototoxic medication, occupational and 
recreational noise exposure, high blood pressure (HBP), and 
diabetes.  The examiner stated that his clinical opinion was 
that the Veteran's HL and tinnitus were not caused by or were 
not a result of his military noise exposure, and were more 
likely a post-service occurrence due to the non-military 
etiologies.  He furthered that it would be speculative to 
allocate a degree of the Veteran's current HL and tinnitus to 
each of those etiologies.

In the aforementioned private audiometric evaluation report 
in April 2010, Dr. RM-P stated that the Veteran experienced 
BHL and tinnitus for the past 35 years.  The doctor opined 
that it was as least as likely as not that there was a direct 
relationship between the BHL and tinnitus and the Veteran's 
exposure to acoustic trauma during his many years of active 
service as a power generation specialist. 

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, while the findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).

The Board finds that the opinion provided by Dr. RM-P is more 
probative than that provided by the VA examiner.  In this 
regard, the Board notes that the VA examiner appeared to rely 
heavily on the fact that the Veteran's hearing was within 
normal limits at separation, and that his reported onset of 
tinnitus and HL was after separation, in forming his opinion 
that the hearing loss and tinnitus were not in any way 
related to the Veteran's active service.  As discussed above, 
the Veteran is competent to report when his symptoms started 
and generally how long they have lasted.  Moreover, the Board 
has found the Veteran's statements to be credible.  
Therefore, the rationale for the VA physician's medical 
opinion is not sound.  Additionally, the opinion of the VA 
examiner appears to be based upon his belief that Veteran had 
substantial occupational and recreational noise exposure, 
something the Veteran denies.  The Board has found the 
Veteran to be a credible historian and accepts his contention 
that his only significant noise exposure occurred in service.  
Accordingly, the Board concludes that the Veteran's BHL 
disability and tinnitus are etiologically related to his 
active service. 

In sum, in light of the credible testimony, evidence 
establishing exposure to excessive noise in service, and the 
Veteran's private physician linking his BHL disability and 
tinnitus to his active service, the Board finds that the 
preponderance of the evidence is in favor of the claims.  
Accordingly, service connection for BHL disability and 
tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


